BLUE, Judge.
The issue in this appeal is whether the timing of an offer of judgment in an eminent domain case is procedural or substantive. If procedural, the timing is controlled by the Florida Supreme Court’s adopted rule, Florida Rule of Civil Procedure 1.442, which requires that an offer be served no later than forty-five days before trial. If substantive, section 73.032, Florida Statutes (1997), controls and requires that an offer be served no later than twenty days before trial. • The trial court held that the statute controlled and found, therefore, that the Department of Transportation’s offer was timely and valid. But we conclude the timing of an offer is procedural in nature and the rule controls so that the Department’s offer in this case was untimely. Accordingly, we reverse. Based on our disposition of this issue, we do not reach the merits of the second issue on appeal.
In addressing offers of judgment in civil actions, the supreme court has previously found that time limits for offers of judgment are procedural. See Knealing v. Puleo, 675 So.2d 593, 596 (Fla.1996) (citing The Florida Bar Re Amend, to Rules of *624Civil Procedure, Rule 1.442 (Offer of Judgment), 550 So.2d 442, 443 (Fla.1989)). Rule 1.442(a) states that it “applies to all proposals for settlement authorized by Florida law, regardless of the terms used to refer to such offers, demands or proposals, and supersedes all other provisions of the rules and statutes that may be inconsistent with this rule.” Fla. R. Civ. P. 1.442(a) (emphasis added). In the committee notes, it states that rule 1.442
was amended to reconcile, where possible, sections 44.102(6) (formerly 44.102(5)(b)), 45.061, 78.082, and 768.89, Florida Statutes, and the decisions of the Florida Supreme Court in Knealing v. Puleo, 675 So.2d 593 (Fla.1996), TGI Friday’s, Inc. v. Dvorak, 663 So.2d 606 (Fla.1995), and Timmons v. Combs, 608 So.2d 1 (Fla.1992). This rule ... supersedes those sections of the Florida Statutes and the prior decisions of the court, where reconciliation is impossible ....
Fla. R. Civ. P. 1.442 committee note (emphasis added). Because the differing time requirements between rule 1.442 and section 73.032 are impossible to reconcile, the rule must control.
Reversed and remanded.
THREADGILL, A.C.J., and CASANUEVA, J., Concur.